 Case: 4:17-cr-00578-CDP Doc. #: 105 Filed: 01/07/19 Page: 1 of 2 PageID #: 304



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           ) Case No.: 4:17-cr-578-CDP (SPM)
                                              )
WILLIAM GUM,                                  )
                                              )
       Defendant.                             )

FRIST MOTION TO EXTEND THE TIME TO FILE DEFENDANT’S OBECTIONS TO
    THE PRESENTENCE INVESTIGATION REPORT AND FIRST MOTION TO
                      CONTINUE SENTENCING

       COMES NOW Defendant, William Gum, by and through counsel, moves this Court to

extend the time to file objections to the presentence investigation report by 14 days and to

continue the sentencing set for January 28, 2019 for 30 days. In support of this motion,

Defendant states as follows.

       1.      Defendant and the probation office continue to work together to ensure the

               financial component of the PSR contains an accurate account of all information,

               including information received as recently as last week.

       2.      To this end, Defendant and the probation officer assigned to Defendant’s case met

               today and may need to meet again to complete the PSR.

       3.      In addition, the PSR lists a restitution amount at odds with the parties’ agreement

               and existing court of appeals precedent.

       4.      The probation office has not had time to discuss this matter with the parties and

               does not expect it will do so before the end of current week.




                                                 1
 Case: 4:17-cr-00578-CDP Doc. #: 105 Filed: 01/07/19 Page: 2 of 2 PageID #: 305



       5.      Defendant suspects a discussion among the parties and the probation office will

               obviate the need to file an objection to the restitution amount as currently

               calculated in the PSR.

       6.      Similarly, the PSR attributes losses to Defendant based on an audit which itself

               does not claim that Defendant caused all losses it lists.

       7.      In good faith, Defendant believes additional time to discuss this matter with the

               government and the probation office may obviate the need to file an objection to

               the loss amount as currently calculated.

       WHEREFORE, Defendant respectfully requests this Court extend the time to file

objections to the presentence investigation report by 14 days and continue the sentencing set for

January 28, 2019 for 30 days



                                              Respectfully submitted,

                                              ROSENBLUM, SCHWARTZ & FRY, P.C.,


                                        By:   /s/ Adam D. Fein____________________
                                              ADAM D. FEIN, #52255 MO
                                              Attorney for Defendant
                                              120 S. Central Avenue, Suite 130
                                              Clayton, Missouri 63105
                                              (314) 862-4332/Facsimile (314) 862-8050
                                              Email: afein@rsflawfirm.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Jeannette Graviss and Mr. Kyle T. Bateman, Assistant United States Attorneys.




                                                 2
